Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is March 31, 2021. This Office Action is in response to the Restriction/Election response filed application filed July 12, 2022. This action is a NON-FINAL REJECTION.

Election/Restrictions
Applicant’s election without traverse of Invention I, a device, in the reply filed on July 12, 2022 is acknowledged.  Applicant indicated original Claims 1 – 7 and newly-added Claims 21 – 25 as drawn to the elected invention. Claims 16 – 20, drawn to non-elected Invention II, have been canceled by Applicant. 

Disclosed Invention
As best understood by Examiner, Applicant’s invention(s) is/are disclosed as drawn to novel back-end-of-line (BEOL) interconnect structures for a semiconductor device and methods of manufacturing the same. The inventive concept(s) is/are disclosed as advantageously addressing the adverse effects of plasma damage that may occur from anisotropic etch processes used to form openings through a dielectric material layer.  that occur due to increase the contact area between the contact structure and an active region, thereby resulting in improved electrical performance of the semiconductor device. Applicant discloses a stepped metal interconnect structure having a laterally-protruding portion that includes a planar top barrier liner segment consisting essentially of a metallic compound material that is resistant to oxidation and provides sufficiently high electrical resistivity to avoid excessive electrical current flow into underlying semiconductor devices during a subsequent anisotropic etch process.
Claimed Invention and Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law). Note the prior art has been searched in light of both the disclosed invention and the claimed invention (MPEP § 904).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by LI ‘366 (US 20120119366 A1; Li, B. et al.; pub. date May 17, 2012).
Regarding Claim 11:  LI ‘366 discloses a device structure (“ELECTRO-MIGRATION RESISTANT VIA-TO-LINE INTERCONNECT”; See FIG. 11A embodiment) comprising:

    PNG
    media_image1.png
    228
    650
    media_image1.png
    Greyscale


 an interconnect-level dielectric material layer 3 (“lower level metal interconnect structure 3”; [0070) located over a substrate (not shown); a first metal interconnect structure 20. 30 embedded in the interconnect-level dielectric material layer 10 and comprising a first metallic barrier liner 20 (“lower metallic liner 20”; [0078]) and a first metallic fill material portion 30 (“line-level metal portion 30”) that is laterally surrounded by the first metallic barrier liner 20; an overlying dielectric material layer 40, 42 that contacts a top surface of the interconnect-level dielectric material layer 10; and a second metal interconnect structure 50, 60 embedded in the overlying dielectric material layer 40 and contacting a top surface of the first metallic barrier liner 20 (See FIG. 11A, portion of interconnect embedded in 10 directly under structure 50, 60), wherein an entirety of a top surface the first metallic fill material portion 30 contacts a bottom surface of the overlying dielectric material layer 42, 40 (See FIG. 11A).
Allowable Subject Matter
Claims 1 – 10, 21 – 25 are allowed.
Claims 12 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose nor render obvious, either alone or in combination:
A device structure as recited by Claim 1, including sidewall segments adjoined to a periphery of the planar bottom barrier liner segment and vertically extending to a second horizontal plane including a top surface of the interconnect-level dielectric material layer; and a planar top barrier liner segment adjoined to an outer sidewall of one of the sidewall segments, having a top surface located within the second horizontal plane, and laterally extending by a greater lateral distance than a lateral thickness of each of the sidewall segments; and
A device structure as recited by Claim 21, including wherein the first metallic barrier liner comprises a bottom surface located at, or below, a first horizontal plane, sidewall segments vertically extending to a second horizontal plane, and a planar top barrier liner segment located within the second horizontal plane including a top surface of the interconnect-level dielectric material layer, wherein an outer periphery of a top surface of the first metallic fill material portion is located within the second horizontal plane and comprises an indented rectangular shape comprising an indented portion and a remainder portion, wherein the indented portion comprises a width that is less than a width of the reminder portion, and wherein the indented portion is located adjacent to an indentation area that is adjoined to a side of the rectangular shape; and 
A device structure as recited by Claim 11, further including wherein the first metallic barrier liner comprises: a planar bottom barrier liner segment underlying the first metallic fill material portion; sidewall segments adjoined to a periphery of the planar bottom barrier liner segment; and a planar top barrier liner segment adjoined to an outer sidewall of one of the sidewall segments and laterally extending by a greater lateral distance than a lateral thickness of each of the sidewall segments – as recited by Claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813